Citation Nr: 1024926	
Decision Date: 07/02/10    Archive Date: 07/09/10

DOCKET NO.  07-25 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted in order to 
reopen a claim for entitlement to service connection for diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

B. Thomas Knope






INTRODUCTION

The Veteran served on active duty from December 1984 to June 
1994.

This matter is on appeal from a May 2006 decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

This case was remanded by the Board in November 2009 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1. In a February 2004 rating decision, the RO denied the 
Veteran's claim for entitlement to service connection for 
diabetes mellitus on the basis it was not shown during active 
duty nor was there any competent evidence linking his diabetes 
mellitus to his service-connected asthma; the Veteran did not 
appeal the February 2004 decision within one year of being 
notified.

2.  The additional evidence received since the February 2004 RO 
decision is not new and material and does not raise a reasonable 
possibility of substantiating the claim for service connection 
for diabetes mellitus.


CONCLUSION OF LAW

New and material evidence not having been submitted, the 
requirements to reopen a claim for entitlement to service 
connection for diabetes mellitus have not been met.  38 U.S.C.A. 
§§ 5103(a), 5103A, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.156, 3.159 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, the extensive evidence of record.  Indeed, 
the Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
each claim. 

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

In claims to reopen based on new and material evidence, VA must 
both notify a claimant of the evidence and information that is 
necessary to reopen the claim and of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

Here, the VCAA duty to notify was satisfied by way of a letter 
sent to the Veteran in October 2005 that fully addressed all 
required notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his and 
VA's respective duties for obtaining evidence.  With respect to 
the Kent requirements, the Veteran was advised of the basis of 
the earlier denial of his claim for service connection and what 
type of evidence was necessary to reopen his claim.  Definitions 
of new and material evidence were also provided.   Under these 
circumstances, the Board finds that the notification requirements 
of the VCAA have been satisfied as to both timing and content.

With respect to the Dingess requirements, in June 2007, the RO 
provided the Veteran with notice of what type of information and 
evidence was needed to establish a disability rating, as well as 
notice of the type of evidence necessary to establish an 
effective date.  With that letter, the RO effectively satisfied 
the remaining notice requirements with respect to the issue on 
appeal.  Therefore, adequate notice was provided to the Veteran 
prior to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  See also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006)  (as a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of notice 
prior to an initial adjudication).

Next, VA has a duty to assist the veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and other pertinent treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO 
obtained VA treatment records and the Veteran submitted private 
treatment records.  The matter was remanded in November 2009 for 
the express purpose of obtaining identified private treatment 
records.  Such has been accomplished.  Neither he nor his 
representative has identified, and the record does not otherwise 
indicate, any additional existing evidence that is necessary for 
a fair adjudication of the claim that has not been obtained.  

Moreover, the VA acquired a VA opinion addressing the issue on 
appeal in December 2008.  Such was not necessary.  Indeed, the 
Court has held VA need not conduct an examination with respect to 
claims of whether new and material evidence has been received to 
reopen previously denied claims of entitlement to service 
connection because the duty under 38 C.F.R. § 3.159(c)(4) applies 
to a claim to reopen only if new and material evidence is 
presented or secured.  Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that 
VA need not provide a medical examination or medical opinion 
until a claim is reopened).  Moreover, in Woehlaert v. Nicholson, 
21 Vet.App. 456, it was held that the adequacy of VA medical 
examination mooted upon Board's determination that claimant not 
entitled to reopening of claim, and conduct of VA medical 
examination, when claimant had not presented new and material 
evidence.

As a procedural matter, the Board notes that the Veteran 
submitted VA psychiatric treatment records from February 2004.  
This evidence was received after the last RO review and did not 
include a waiver.  The Board has, accordingly, reviewed the 
additional evidence.  However, these treatment records are 
duplicative of those previously considered by the RO.  The Board 
concludes that there is no prejudice in proceeding with 
consideration of this case without affording the RO an 
opportunity to review the evidence in question.  See 38 C.F.R. 
§ 19.31 (2009).

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Hence, no further notice or assistance is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence has 
been submitted, the claim must be reopened.  Manio v. Derwinski, 
1 Vet. App. 140 (1991).

Under the relevant regulation, "new" evidence is defined as 
evidence not previously submitted to agency decision-makers.  
"Material" evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  However, lay assertions of 
medical causation cannot serve as the predicate to reopen a claim 
under 38 U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 
214 (1993).  

New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  If it finds that the submitted evidence is new and 
material, VA may then proceed to evaluate the merits of the claim 
on the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for the claim has been satisfied.  See Elkins v. West, 
12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A (eliminates 
the concept of a well-grounded claim).

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

In a rating action dated in February 2004, the RO denied service 
connection for diabetes mellitus.  The RO determined that there 
was no evidence showing that the Veteran's diagnosed diabetes 
mellitus had its onset in service or within one year of service 
discharge.  The RO also found there was no competent evidence 
linking his diabetes mellitus to his active service, to include 
his service-connected asthma.  At the time of the last final 
denial, the evidence of record included the Veteran's service 
treatment records, private treatment records from September 2001 
to July 2003 and VA treatment records from January 2001 to 
September 2003.  The evidence also includes VA examinations from 
June 2002, as well as from May, June, September and November of 
2003.  The Veteran did not appeal the RO's adverse decision and 
it became final one year later.  

In his petition to reopen his claim for service connection for 
diabetes mellitus, the Veteran is once again claiming that his 
diabetes mellitus had its onset in service or within one year of 
service discharge or that it was caused by his service connected 
asthma.  Additionally, he now claims that his diabetes mellitus 
is related to an undiagnosed illness following active duty 
service in the Southwest Asia theater of operations.  This is a 
theory of entitlement not previously raised or considered by the 
RO.  However, the Board notes that a new theory of causation for 
service connection for the same disease or injury that was the 
subject of a previously denied claim cannot be the basis of a new 
claim but rather should be regarded as a claim to reopen the 
previously denied claim.  See Boggs v. Peake, 520 F.3d 1330, 
1336-37 (Fed. Cir. 2008); see also Robinson v. Peake, 21 Vet. 
App. 545, 550 (2008), citing Bingham v. Principi, 18 Vet. App. 
470, 474 (2004), aff'd, 421 F.3d 426, 1346, 1349 (Fed. Cir. 2005) 
(noting that a final denial on one theory is a final denial on 
all theories).

In conjunction with the current claim, filed in October 2005, the 
Veteran has submitted VA treatment records from September 2003 to 
November 2008, and private treatment records from August 1994 to 
July 2008.  However, while this evidence is new in the sense that 
it has not been previously considered by the RO, it is 
nonetheless not material to the claim, as it does not address an 
unestablished fact necessary to support his claim.  

Specifically, the private treatment records more accurately 
identify the time when he began to experience diabetes related 
symptoms.  However, these records do not indicate symptomatology 
prior to January 1998, and approximately four years after he left 
active duty.  Therefore, while this evidence is new, it does not 
address the question of whether his diabetes mellitus was 
diagnosed during active duty or within a year of his release from 
active duty.  Moreover, these records also do not establish any 
other sort of relationship between his current disorder and 
active duty service, nor do they establish any link between his 
diabetes mellitus and his use of steroid inhalers in order to 
control his service-connected asthma.  

Similarly, the VA treatment private treatment records do address 
treatment for his diabetes mellitus, but nevertheless do not 
address the unestablished fact as to whether the Veteran's 
diabetes mellitus is a result of either his active duty service 
or his use of steroid inhalers. 

In addition to these treatment records, the evidence also now 
includes a December 2008 statement by a VA physician addressing 
the relationship between the Veteran's use of steroid medication 
and his diabetes mellitus.  However, the physician stated that it 
was "less likely" that such a relationship existed.  Therefore, 
while this is also new evidence, it does not address an 
unestablished fact necessary to substantiate the claim.  To the 
contrary, it weighs against such a claim.  

Next, although the Veteran has also raised a claim of entitlement 
based on his service in the Southwest Asia theater of operations 
under 38 C.F.R. § 3.317, none of the newly submitted evidence 
relates to entitlement under this theory.  Specifically, the 
Veteran submitted documents indicating the possibility of some 
disorders due to such service.  However, the newly submitted 
evidence is not relevant to the criteria necessary to establish 
service connection on this basis.  Namely, none of the evidence 
includes mention of an undiagnosed illness

Finally, the new evidence includes additional statements about 
the Veteran's condition.  Specifically, the Veteran has 
attributed his diabetes mellitus to his asthma medication and to 
his service in the Southwest theater of operations.  
This evidence is not new.  Reid v. Derwinski, 2 Vet. App. 312 
(1992); see also Anglin v. West, 11 Vet. App. 361, 368 (1998) 
(veteran's statements supporting fact previously rejected 
regarding an alleged PTSD stressor was cumulative).  Moreover, 
the Veteran's assertions are not sufficient to reopen the claim 
because, as a lay person, he is not competent to offer an opinion 
that requires medical expertise.  Consequently the statements do 
not constitute new and material evidence to reopen the claim.  
Moray v. Brown, 5 Vet. App. 211, 214 (1995).  

Therefore, the Board finds that none of the current evidence 
submitted by the Veteran since the last final rating decision 
denying the claim is new and material under 38 C.F.R. § 3.156(a) 
(2009).  Accordingly, the Veteran's claim to reopen is denied.


ORDER

The application to reopen the claim of entitlement to service 
connection for entitlement to service connection for diabetes 
mellitus is denied.



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


